      Case 4:20-cv-00521-LPR Document 16-1 Filed 11/25/20 Page 1 of 30




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

BIANCA FLETCHER                                                   PLAINTIFF

VS.
                          CASE NO. 4:20-CV-521 LPR

NITV FEDERAL SERVICES, LLC;
GENE SHOOK; and JOHN DOES 1-2                                  DEFENDANTS

            DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT



                             EXHIBIT 1

Deposition of Bianca Fletcher with attached exhibits
Case 4:20-cv-00521-LPR Document 16-1 Filed 11/25/20 Page 2 of 30




                     In The Matter Of:
                     Bianca Fletcher vs.
               NITV Federal Services, LLC; et al.




                         Bianca Fletcher
                         October 13, 2020




                          Kelly Hill, CCR




                          Original File FLETCHER.txt
                   Min-U-Script® with Word Index
     Case 4:20-cv-00521-LPR Document 16-1 Filed 11/25/20 Page 3 of 30



                                                                        12

 1   A.   ADC.

 2   Q.   Is that somewhere near Pine Bluff?

 3   A.   Yes.    It's a unit in Pine Bluff.
 4   Q.   I've been to a few of them, but not many.

 5   And which unit were you in?

 6   A.   Tucker Max.
 7   Q.   I have been to that one.         Did you ever serve

 8   anywhere other than Tucker?

 9   A.   No.
10   Q.   How long -- do you and Mr. Pickett reside
11   together?

12   A.   Four years and two months.
13   Q.   Okay.   And the house where you live with Mr.

14   Pickett, do you own it, does he own it, are you

15   renting it?
16   A.   We're buying it.

17   Q.   Together?

18   A.   Yes.

19   Q.   How old are you?

20   A.   29.

21   Q.   What is your date of birth?

22   A.   12/3/90.

23   Q.   And have you ever been involved in any other

24   lawsuits either as a plaintiff or a defendant?

25   A.   No.

                         KELLY D. HILL
                   CERTIFIED COURT REPORTER
                        (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-1 Filed 11/25/20 Page 4 of 30



                                                                        70

 1   Q.   During the interview you take an exam?             Is

 2   this a written exam?

 3   A.   No.    It's really not an exam.        It's the major
 4   asking you different questions.

 5   Q.   Okay.   And the reason why I'm asking, is some

 6   of the stuff that we got from the Department of
 7   Corrections, we ended up cutting a subpoena for

 8   their file materials, and I've given that to your

 9   attorney when we got it.        There's a reference to
10   a sergeant exam and Ms. Kelly giving you answers
11   to that exam?

12   A.   Uh-huh.
13   Q.   Did that happen?

14   A.   Yes.

15   Q.   Tell me about that circumstance.
16   A.   Those questions -- those questions go all

17   across ADC.     Those questions, most captains and

18   lieutenants prep their corporals to be the

19   sergeant that they want them to be.            Captain

20   Kelly wanted to help me, so she gave me some of

21   the questions that she felt were necessary to

22   study and for me to get better at.            So, yeah, she

23   gave me those questions, and that was it.

24   Q.   Okay.   So the people like your boss -- was

25   Captain Kelly your boss?

                          KELLY D. HILL
                    CERTIFIED COURT REPORTER
                         (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-1 Filed 11/25/20 Page 5 of 30



                                                                        79

 1   answers, how did she give you those; was that via

 2   text, verbal, written notes; how did she give you

 3   those questions?
 4   A.   She texted it to me.

 5   Q.   Do you still have her number?

 6   A.   Yes, I have her number.
 7   Q.   Do you know what that number is?

 8   A.   I don't know it by heart.

 9   Q.   Can you look in your phone and see if you can
10   find it for me?
11   A.   870-830-4738.

12   Q.   Okay.   And is that number still good since
13   the last time you talked to her --

14   A.   Yes.

15   Q.   -- six months ago, or however long it was?
16   A.   Yes.

17   Q.   Thank you.    Cora -- I'm drawing a blank on

18   her last name.

19   A.   Harris.

20   Q.   Harris.    Did she go to any of these outside

21   events?

22   A.   No.    She wasn't on our shift.        They just

23   pulled her in.

24   Q.   So that wasn't --

25   A.   She was on a different shift.          Two shifts are

                          KELLY D. HILL
                    CERTIFIED COURT REPORTER
                         (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-1 Filed 11/25/20 Page 6 of 30



                                                                        81

 1   had to take off my bra and show them there was

 2   nothing in it, because that's the only thing that

 3   was going on.
 4   Q.   So it stopped right there?

 5   A.   Yeah.    But I took off my top and everything.

 6   Q.   Right.    So let's just take it from the top
 7   from the day of.      I think it's like April 30,

 8   something like that?

 9   A.   Yes.     April 30th.
10   Q.   And whatever -- well, maybe that's the right
11   day, may not be the right day.

12   A.   Okay.
13   Q.   What happened?      You're going in?

14   A.   I'm going in, and I get on the scanner, and

15   Corporal Farmer was the officer up there at the
16   moment.     She scanned me through, and she asked me

17   if I would step off and go back through the

18   scanner, I did.      After she did that, she told me

19   to have a seat, and she called one of the

20   captains.     I believe he was -- I think she called

21   my captain, Captain Davis.         He was busy.      Captain

22   Kelly was going -- she was working off, meaning

23   she was getting ready to get off, and I was

24   coming in and her shift was getting off.             She was

25   not busy.     She came since she was still on the

                          KELLY D. HILL
                    CERTIFIED COURT REPORTER
                         (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-1 Filed 11/25/20 Page 7 of 30



                                                                        82

 1   clock.   She came up to the front.          Ms. Farmer

 2   showed her what she saw on the scanner, so

 3   Captain Kelly called Warden Culclager.             Culclager
 4   asked her to escort me to the conference room.

 5   When Captain Kelly came up there she brought

 6   Releford with her.
 7                   MADAM COURT REPORTER:         I'm sorry?

 8                   THE WITNESS:      Jasmine Releford.

 9                   MR. ROBERTSON:      R-e-l-e-f-o-r-d.
10   A.   And they both escorted me back into the main
11   building where the conference room is.             And when

12   we got to the door, Captain Kelly told Releford
13   to walk with me in the conference room so I won't

14   be left alone while she used the restroom.

15   Q.   So she goes immediately to the restroom?
16   A.   Uh-huh.

17   Q.   You go into the conference room.           How long

18   was Captain Kelly gone?

19   A.   I do not remember.

20   Q.   Did she come back into the conference room

21   and rejoin you?

22   A.   Yes.

23   Q.   What happened next?

24   A.   Culclager comes in.       Well, I don't -- I don't

25   know if she came in before Culclager or after,

                          KELLY D. HILL
                    CERTIFIED COURT REPORTER
                         (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-1 Filed 11/25/20 Page 8 of 30



                                                                        83

 1   but Culclager came in and said whatever I had on

 2   me to hand it over, and I told her that I didn't

 3   have anything on me, that I am willing to have a
 4   strip search.     That's when she got Cora Harris

 5   and Captain Kelly to administer a strip search.

 6   Q.   Where did that take place?
 7   A.   That took place in the administration

 8   bathroom right across from the conference room.

 9   Q.   And how did that happen?         What happens in a
10   strip search?
11   A.   I was told to go in a stall, but I didn't

12   want to go in the stall, because I didn't want
13   anybody to say I threw anything in the toilet.

14   So I did my strip search in the middle of the

15   ladies room.     That's when they -- yeah, they
16   strip searched me and made me squat and cough and

17   all that like an inmate.

18   Q.   So that's something -- have you administered

19   those types of searches before?

20   A.   No.

21   Q.   Have you participated in searches like that

22   before?

23   A.   No.

24   Q.   Did you know how it was going to occur?

25   A.   No.

                         KELLY D. HILL
                   CERTIFIED COURT REPORTER
                        (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-1 Filed 11/25/20 Page 9 of 30



                                                                        86

 1   A.   Yes.   I buy chicken strips there before I go

 2   to work.

 3   Q.   There's been some of the documentation from
 4   the prison where they've identified the credit

 5   card as contraband.

 6   A.   Well, yeah, they might consider it as
 7   contraband, but as far as getting fired for it or

 8   being sent out for a credit card has never been

 9   an issue, and Warden Culclager admitted that.
10   Q.   Where did you have the credit card?
11   A.   In my pocket, my back pocket.

12   Q.   Which side?
13   A.   Don't remember.

14   Q.   And obviously you've seen and I've seen, your

15   lawyers have showed to me at least screen caps of
16   the video that shows you and Captain Kelly and

17   Releford walking to the conference room?

18   A.   Yes.

19   Q.   Did you pass her the credit card while you

20   were making that transition?

21   A.   No.

22   Q.   The credit card came out only in the

23   bathroom?

24   A.   Only in the bathroom.

25   Q.   Did you have anything else in your pockets?

                         KELLY D. HILL
                   CERTIFIED COURT REPORTER
                        (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-1 Filed 11/25/20 Page 10 of 30



                                                                         87

 1   A.   No.

 2   Q.   There's a reference in some of the material

 3   from Warden Culclager where she references your
 4   pants being unbuttoned, and that you told her a

 5   zipper was broke or a button was broke?

 6   A.   My zipper was broken.
 7   Q.   Your zipper was broke?

 8   A.   No, my button was broke, and ADC -- it's our

 9   crappy pants that the buttons break very, very
10   easily.
11   Q.   So you did have buttons broken on your pants?

12   A.   Yes, all of my buttons were broken on my
13   pants.

14   Q.   All right.     So what was the scanner showing?

15   A.   It was showing a spot near my private area,
16   my --

17   Q.   You're indicating on your body kind of down

18   toward where the appendix would be?

19   A.   Close to my vagina, that's where the spot

20   showed, or somewhere on my hip or somewhere in

21   that area.

22   Q.   Does it show whether it's on the front or the

23   back?

24   A.   It does -- I don't remember.

25   Q.   Okay.   And is this just like an illuminated

                          KELLY D. HILL
                    CERTIFIED COURT REPORTER
                         (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-1 Filed 11/25/20 Page 11 of 30



                                                                         88

 1   spot, a bright spot on the scan?

 2   A.    I think it's a dark spot.

 3   Q.    Dark spot on the scan.        All right.     And that
 4   showed twice?

 5   A.    It showed twice when she -- the first time

 6   when she took me through it, and it showed it
 7   those times, but when I come back it didn't show

 8   it.

 9   Q.    Okay.   So after the strip search, what
10   happened?
11   A.    After the strip search, I was told to go back

12   out front to get another screening, and nothing
13   showed up.

14   Q.    What happened next?

15   A.    I was told to come back in.
16   Q.    Did anything else happen that day?

17   A.    Yes.

18   Q.    Okay.

19   A.    I got drug tested.      My vehicle was searched,

20   and I was sent back to Warden Culclager's office

21   where she told me that I will be relieved from

22   work until further notice.

23   Q.    So you did not work your shift that day?

24   A.    No, I did not.

25   Q.    What happened next in the time line?

                          KELLY D. HILL
                    CERTIFIED COURT REPORTER
                         (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-1 Filed 11/25/20 Page 12 of 30



                                                                         88

 1   spot, a bright spot on the scan?

 2   A.    I think it's a dark spot.

 3   Q.    Dark spot on the scan.        All right.     And that
 4   showed twice?

 5   A.    It showed twice when she -- the first time

 6   when she took me through it, and it showed it
 7   those times, but when I come back it didn't show

 8   it.

 9   Q.    Okay.   So after the strip search, what
10   happened?
11   A.    After the strip search, I was told to go back

12   out front to get another screening, and nothing
13   showed up.

14   Q.    What happened next?

15   A.    I was told to come back in.
16   Q.    Did anything else happen that day?

17   A.    Yes.

18   Q.    Okay.

19   A.    I got drug tested.      My vehicle was searched,

20   and I was sent back to Warden Culclager's office

21   where she told me that I will be relieved from

22   work until further notice.

23   Q.    So you did not work your shift that day?

24   A.    No, I did not.

25   Q.    What happened next in the time line?

                          KELLY D. HILL
                    CERTIFIED COURT REPORTER
                         (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-1 Filed 11/25/20 Page 13 of 30



                                                                         89

 1   A.     I was sent home.

 2   Q.     All right.     There's a report -- and I'll pull

 3   it out in a minute -- that's dated -- there's two
 4   reports from Donna Best?

 5   A.     Uh-huh.

 6   Q.     Where she conducted interviews and did this
 7   computer voice stress analysis, and one is May

 8   2nd, one is May 3rd, 2019.          There are also

 9   corresponding tests for Captain Kelly on the same
10   day?
11   A.     Uh-huh.

12   Q.     She had two each as well?
13   A.     Yes.

14   Q.     Is May 2nd the next time you had interaction

15   with the prison over these events?
16   A.     Yes.

17   Q.     Okay.   How did you get notice to come in?

18   A.     I don't remember who called me.         Somebody

19   called me.       Somebody from ADC called me.         I don't

20   remember who it was.

21   Q.     Fair enough.    Did you drive back to the

22   prison or meet them somewhere else?

23   A.     Who, Donna Best?

24   Q.     Yes, ma'am.

25   A.     I drove to -- I don't know what it's called.

                            KELLY D. HILL
                      CERTIFIED COURT REPORTER
                           (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-1 Filed 11/25/20 Page 14 of 30



                                                                         90

 1   It's ADC's, I guess it's their -- it's one of

 2   their buildings.       I think it's off Princeton

 3   Pike.   It's here in Pine Bluff.
 4   Q.   Is that --

 5   A.   Well, it's there in Pine Bluff.

 6                   MR. ROBERTSON:       Is that where we're
 7   going Thursday?

 8                   MR. GILLHAM:      I can't remember.

 9                   MADAM COURT REPORTER:         I think so.
10   Q.   So you go to Princeton Pike?
11   A.   Uh-huh.

12   Q.   You go in the building.         What happens next?
13   A.   I went into -- they came and got me, and they

14   took me in the room and explained to me about the

15   CVSA, and I took the CVSA.
16   Q.   All right.     And there's a format where the

17   questions will be prepared and they give you an

18   opportunity to add input.         Did you do that with

19   the questions?

20   A.   Did I add input?

21   Q.   Yes, ma'am.

22   A.   No, I didn't add input.         She asked me -- we

23   went over the questions before, before I got on

24   the machine.

25   Q.   Were you interviewed before the questions

                          KELLY D. HILL
                    CERTIFIED COURT REPORTER
                         (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-1 Filed 11/25/20 Page 15 of 30



                                                                         91

 1   were administered?

 2   A.     Yes, by Ms. Best.

 3   Q.     All right.   And then she does the CVSA exam.
 4   How long were you there total?

 5   A.     I do not remember.

 6   Q.     What's your best guess?
 7   A.     I'll say about an hour after the test she

 8   walked out.     I stayed in there a few minutes, and

 9   then she came back and told me to have a nice
10   day.
11   Q.     All right.   Was the test administered to you

12   twice, if you remember?
13   A.     Not in the same day.

14   Q.     You think she just asked you those questions

15   connected to the microphone just the one time?
16   A.     I believe so.    That's what she told me.

17   Q.     All right.   And after those questions were

18   asked what happened?

19   A.     She stepped out.

20   Q.     And were you by yourself in the room?

21   A.     Yeah, I was just sitting there.

22   Q.     Was anybody in the room other than you and

23   Ms. Best when the questions were asked?

24   A.     No.

25   Q.     Do you remember ballpark how long she was

                          KELLY D. HILL
                    CERTIFIED COURT REPORTER
                         (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-1 Filed 11/25/20 Page 16 of 30



                                                                         92

 1   gone?       Obviously less than an hour?

 2   A.    She stepped out just for a few minutes to go

 3   in -- I guess let someone know that she was done,
 4   and I guess that she was about to let me go,

 5   because I believe that Kelly was coming in after

 6   me.
 7   Q.    Okay.    So she comes back in, did she say

 8   anything to you other than you are free to leave?

 9   A.    That's all she said.
10   Q.    And you left?
11   A.    Yes.

12   Q.    And did you have any interaction with anybody
13   else at ADC that day?

14   A.    I sat in another lady's office, but I don't

15   remember us talking about anything.            I believe I
16   was there to just let Captain Kelly go in and for

17   me to go out.      I don't think they wanted us to --

18   Q.    Didn't want to cross paths?

19   A.    Yes.

20   Q.    Well, did you have any other interaction with

21   Captain Kelly between April 30 and May 2nd?

22   A.    No.

23   Q.    Did you have any interaction with Captain

24   Kelly between April 30th and May 3rd?

25   A.    No.    No.

                           KELLY D. HILL
                     CERTIFIED COURT REPORTER
                          (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-1 Filed 11/25/20 Page 17 of 30



                                                                         93

 1   Q.     No calls or text messages?

 2   A.     I do not remember, but did I talk to her, no,

 3   I did not talk to her.        But did she call me or
 4   did I call her, I do not remember, but we didn't

 5   speak.

 6   Q.     How did you get notice to come back the next
 7   day?

 8   A.     I believe it was Warden Ball who gave me a

 9   call.
10   Q.     And what did Warden Ball say to you?
11   A.     To report back to where Ms. Best interviewed

12   me at, and that's what he told me.            I believe he
13   told me to not have contact with Kelly, or he

14   asked me.      He said something about Kelly.          He

15   told me not to have contact with her.
16   Q.     Had you?

17   A.     No.    When he told me not to I didn't.

18   Q.     Okay.   You go back.     What happens?

19   A.     I get back on the CVSA machine.

20   Q.     Just you and Donna Best again?

21   A.     Yes.

22   Q.     Did she again cover the questions that were

23   going to be asked?

24   A.     Yes.

25   Q.     And then she asked you the questions?

                           KELLY D. HILL
                     CERTIFIED COURT REPORTER
                          (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-1 Filed 11/25/20 Page 18 of 30



                                                                         94

 1   A.   Yes.

 2   Q.   Did she ask you the questions on the CVSA

 3   machine just one time or multiple times?
 4   A.   Just the time where she prepped me where she

 5   asked me the questions before she hooked me up,

 6   and then she asked them again.
 7   Q.   Okay.   And was that the same format both

 8   times?

 9   A.   Yes.    Yes.
10   Q.   And you did a better job explaining it than I
11   did asking it.      Thank you.      So after she asked

12   the questions, how long did that -- well, let me
13   back up.     How long did that process take for her

14   to ask you the questions for those two rounds,

15   one off and one on the record?
16   A.   I'll say we sat in there around about 30

17   minutes.

18   Q.   After she asked the questions what happened?

19   A.   I believe I was free to go.

20   Q.   All right.     Did you see anybody else that day

21   other than Ms. Best?        Or let me start with a new

22   question.    Did you speak with anybody else other

23   than Ms. Best?

24   A.   Well, I talked to a guy and a lady, but I

25   don't remember if it was before or after, but it

                          KELLY D. HILL
                    CERTIFIED COURT REPORTER
                         (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-1 Filed 11/25/20 Page 19 of 30



                                                                         100

 1   have some I'm going to show you in a minute to

 2   try and pin down dates on time line?

 3   A.   Did she give me paper.         I believe she gave --
 4   yeah, she gave me a termination paper and I gave

 5   her my badge.

 6   Q.   Did you have to turn anything else back in?
 7   A.   No.

 8   Q.   So the OC pepper spray, firearms, any

 9   self-defensive things, those aren't stuff you
10   leave with, they stay at the facility?
11   A.   Yes, they stay at the facility unless you're

12   a sergeant or something.
13   Q.   But you didn't take any --

14   A.   I didn't have any.

15   Q.   All right.     So after that conversation and
16   whatever paperwork she may have given you, what

17   happens next?

18   A.   I was terminated.       I looked for a lawyer.

19   Q.   And you found Mr. Gillham?

20   A.   Mr. Gillham.

21   Q.   All right.     And then he initiated the appeal

22   process?

23   A.   Yes.

24   Q.   And the SEAGAP people -- I'm going to

25   shortcut.    The SEAGAP people said record doesn't

                          KELLY D. HILL
                    CERTIFIED COURT REPORTER
                         (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-1 Filed 11/25/20 Page 20 of 30



                                                                         101

 1   support it, and then it was appealed from that,

 2   and the termination was upheld; is that correct?

 3   A.   Correct.
 4   Q.   I don't want to rush through it, but I'm

 5   dragging.

 6   A.   That's fine.
 7   Q.   All right.     If you feel like we need to go

 8   back and cover that, you're certainly welcome to.

 9   Okay.     Let's do this; let's track through some of
10   these and get our time line pinned down.              I'm
11   going to show you what we'll mark as Exhibit No.

12   1 to your deposition, which is a -- you can see
13   it says Internal Affairs Division CVSA Report,

14   there's case number, it has your name, Corporal

15   Bianca Fletcher, and it has a date May 2nd, 2019,
16   correct?

17                      (Deposition Exhibit No. 1 was

18   marked.)

19   A.   Yes.

20   Q.   Okay.   You can see at the bottom that this

21   has what's called a bates label, so in a big, ole

22   stack of documents we got from the Arkansas

23   Department of Correction, there's a number that's

24   been put on it, ADC 0015 is where this report

25   starts.

                          KELLY D. HILL
                    CERTIFIED COURT REPORTER
                         (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-1 Filed 11/25/20 Page 21 of 30



                                                                         129

 1   A.   Okay.

 2   Q.   As you sit here today, do you know what you

 3   want from my clients?
 4   A.   No.    I'll have to talk to my lawyer.

 5   Q.   Okay.   In your discovery responses there's

 6   numerous references -- or at least references to
 7   the Adani scanner being wrong on multiple

 8   occasions?

 9   A.   Yes.
10   Q.   And is it your understanding that the ADC
11   relied on that scanner as support for their

12   proposition that you had contraband on you?
13   A.   Yes.

14   Q.   So in your opinion, the scanner was wrong?

15   A.   Yes.
16   Q.   Is it your opinion that the scanner is

17   frequently wrong?

18   A.   Yes.

19   Q.   Did you sue the Adani scanner manufacturer?

20   A.   No.

21   Q.   Why not?

22   A.   Don't know.

23   Q.   Are you dependent on anybody for financial

24   support, other than perhaps Cagney?

25   A.   Cagney.    My mom helps here and there.

                          KELLY D. HILL
                    CERTIFIED COURT REPORTER
                         (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-1 Filed 11/25/20 Page 22 of 30



                                                                         136

 1   this was prepared for the purpose of the SEAGAP

 2   hearing?

 3   A.   No.    When we did this, he just wanted to know
 4   the process of going in the entrance building,

 5   what it looked like, what did you have to go

 6   through to get to the entrance building.
 7   Q.   Would that be the ADC attorney or your

 8   attorney?

 9   A.   My attorney.
10   Q.   So that was obviously used as an exhibit
11   during your SEAGAP deal.         Okay.    Do you have any

12   other diaries or notes of anything that
13   transpired?

14   A.   No.

15   Q.   Okay.   Where do you bank; where was your bank
16   card, what bank?

17   A.   Bank of America.

18   Q.   Is that out of Pine Bluff?

19   A.   Yes.    Bank of America is pretty much

20   everywhere.

21   Q.   Yeah.   Is the debit card you used to buy gas

22   that night still on that account?

23   A.   Yes.    It's the same account.        I've always had

24   the same account.

25   Q.   Okay.   Do you have anything -- as you sit

                          KELLY D. HILL
                    CERTIFIED COURT REPORTER
                         (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-1 Filed 11/25/20 Page 23 of 30



                                                                         137

 1   here today, do you know of any standard that

 2   Mr. Gene Shook breached, something he should have

 3   done but didn't or did do but did it wrong?
 4                   MR. GILLHAM:      Objection form.

 5   Q.   If you know?

 6                   MR. GILLHAM:      You can go ahead and
 7   answer.

 8   A.   I don't know.

 9   Q.   Okay.   Same thing for NITV Federal Services?
10   A.   Don't know.
11   Q.   You don't know of anything they did wrong?

12   A.   Well, yeah.     My -- I had two different tests,
13   and they came back different.

14   Q.   Okay.   Do you know what they did wrong,

15   though, with respect to the equipment they've
16   supplied?

17   A.   I don't know --

18                   MR. GILLHAM:      Objection form.

19   A.   I don't know what they did wrong.

20   Q.   And I take it you would rely on others to

21   identify anything that NITV Federal Services did

22   wrong?

23   A.   Will you say that again?

24   Q.   Yeah.   If you can't say that they did

25   anything wrong, you would have to rely on others

                          KELLY D. HILL
                    CERTIFIED COURT REPORTER
                         (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-1 Filed 11/25/20 Page 24 of 30



                                                                         139

 1   Q.   To your knowledge, has Mr. Gene Shook uttered

 2   any false statements to you or about you?

 3   A.   Not to my knowledge.
 4   Q.   One of your allegations in your complaint was

 5   that there was fraud conducted on the State by

 6   NITV Federal Services.        Do you personally have
 7   any knowledge of the proof that would support

 8   that claim?

 9   A.   No.
10   Q.   Okay.   Do you personally have any knowledge
11   that NITV Federal Services uttered any false

12   statements about you?
13   A.   No.

14                   MR. GILLHAM:      Objection to form.

15   Q.   Do you personally have knowledge of anything
16   that Mr. Shook did that was negligent, you

17   personally?

18                   MR. GILLHAM:      Objection to form.          Go

19   ahead.

20   A.   No.

21   Q.   Do you personally have any knowledge of

22   anything that NITV Federal Services did that was

23   negligent?

24                   MR. GILLHAM:      Objection form.        Go

25   ahead.

                          KELLY D. HILL
                    CERTIFIED COURT REPORTER
                         (501) 416-9329
     Case 4:20-cv-00521-LPR Document 16-1 Filed 11/25/20 Page 25 of 30



                                                                         140

 1   A.   No.

 2   Q.   Okay.   Have I been courteous to you today?

 3   A.   Yes.
 4   Q.   Thank you.

 5                   MR. ROBERTSON:       I'll pass the

 6   witness.
 7                           EXAMINATION

 8   BY MR. GILLHAM:

 9   Q.   So the Adani scanner, do you know of
10   situations where it has given false readings on
11   other people?

12   A.   Yes.
13   Q.   And the Adani scanner, did it pick up the

14   credit card that was in your hip pocket -- or the

15   bank card that was in your hip pocket?
16   A.   No, it did not.

17   Q.   So if it didn't pick that up, but it's

18   supposed to have picked up something else that

19   were on your body, does it seem like the Adani

20   scanner was reading inappropriately that day?

21   A.   No, it was not.

22   Q.   Did you carry any contraband that day?

23   A.   No.    Other than the credit card that I had, I

24   did not have contraband.

25   Q.   Did you pass any contraband to the captain?

                          KELLY D. HILL
                    CERTIFIED COURT REPORTER
                         (501) 416-9329
Case 4:20-cv-00521-LPR Document 16-1 Filed 11/25/20 Page 26 of 30
Case 4:20-cv-00521-LPR Document 16-1 Filed 11/25/20 Page 27 of 30
Case 4:20-cv-00521-LPR Document 16-1 Filed 11/25/20 Page 28 of 30
Case 4:20-cv-00521-LPR Document 16-1 Filed 11/25/20 Page 29 of 30
Case 4:20-cv-00521-LPR Document 16-1 Filed 11/25/20 Page 30 of 30
